892 F.2d 1050
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Harry I. ZELTZER.
No. 89-1518.
United States Court of Appeals, Federal Circuit.
Dec. 11, 1989.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
BALDWIN, Senior Circuit Judge.

DECISION

1
The decision of the United States Patent and Trademark Office (PTO), Board of Patent Appeals and Interferences (Board), Appeal No. 86-3284, (April 14, 1989), affirming the PTO's final rejection of claims 1-5 in U.S. patent application serial no. 731,763, under 35 U.S.C. § 103 (1982 and Supp.  V 1987), is affirmed on the basis of the Board's opinion.